PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
DING, Jintai
Application No. 15/562,034
Filed: 27 Sep 2017
Attorney Docket No. 109577.000004 

:
:
:	DECISION ON PETITION
:
:



This is a decision in response to the renewed petition to revive under 37 CFR 1.137(a), filed            December 16, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a proper reply to the Notice to File Corrected Application Papers, mailed January 31, 2020.  This Notice set an extendable period for reply of two months for Applicant to file an amendment to the specification, deleting the illustrations contained on pages 3 and 9 of the specification.  No proper reply having been received, the application became abandoned by operation of law on April 1, 2020.  The Office mailed a courtesy Notice of Abandonment on July 21, 2020.  Applicant filed a petition to withdraw the holding of abandonment on July 22, 2020.  However, the petition was dismissed in a decision mailed on August 28, 2020.  Applicant filed a renewed petition on September 3, 2020, which was dismissed in a decision mailed on August 6, 2021.  Applicant then filed a petition to revive under 37 CFR 1.137(a) October 1, 2021, which was dismissed in a decision mailed on November 22, 2021.

With the instant renewed petition, Applicant has filed a petition to withdraw from issue together with a Request for Continued Examination.  The other requirements for a grantable petition (petition fee, statement of unintentional delay, and an Amendment) were previously filed on October 1, 2021.

The application is being retained in the Office of Petitions for consideration of the petition to withdraw from issue, filed December 16, 2021.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/	
Cliff Congo			
Attorney Advisor – Office of Petitions